Exhibit 10.2

FORM OF

NONSTATUTORY STOCK OPTION AGREEMENT

UNDER THE

AMENDED AND RESTATED 2002 STOCK INCENTIVE PLAN

CheckFree Corporation (the “Company”) hereby grants, effective [Grant Date] (the
“Effective Date”) to [Participant Name] (the “Optionee”) an option to purchase
[Number of Shares Granted] shares of its common stock, par value $.01 (the
“Option Shares”), at a price of [Grant Price] per share pursuant to the
Company’s Amended and Restated 2002 Stock Incentive Plan (the “Plan”), subject
to the following:

1. RELATIONSHIP TO THE PLAN. This option is granted pursuant to the Plan, and is
in all respects subject to the terms, provisions and definitions of the Plan and
any amendments thereto. The Optionee acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and conditions thereof.
The Optionee accepts this option subject to all the terms and provisions of the
Plan (including without limitation provisions relating to nontransferability,
exercise of the option, sale of the option shares, termination of the option,
adjustment of the number of shares subject to the option, and the exercise price
of the option). The Optionee further agrees that all decisions and
interpretations made by the Compensation Committee (the “Committee”), as
established under the Plan, and as from time to time constituted, are final,
binding, and conclusive upon the Optionee and his or her heirs. This option is a
Non-Statutory Stock Option under the Plan.

2. TIME OF EXERCISE. Prior to termination, this option may be exercised, from
time to time, in full or in part, by the Optionee to the extent the option is
vested based upon the number of full years the Optionee is an employee of the
Company after the Effective Date (the “Vested Percentage”) and remains
exercisable (subject to the provisions herein and the Plan) until it has been
exercised as to all of the Shares or the tenth (10th) anniversary of the
Effective Date, whichever occurs first. The Optionee is entitled to exercise
this option to the extent of the percentage of, and not to exceed in the
aggregate, the maximum number of the Shares, based upon the Vested Percentage,
from time to time, as determined in accordance with the Optionee’s on-line
Summary page for CheckFree’s Stock Option Plan.

Notwithstanding the foregoing, this option may not be exercised unless (i) the
Option Shares are registered under the Securities Act of 1933, as amended, and
are registered or qualified under applicable state securities or “blue sky”
laws, or (ii) the Company has received an opinion of counsel to the Company to
the effect that the option may be exercised and Option Shares may be issued by
the Company pursuant thereto without such registration or qualification. If this
option is not otherwise exercisable by reason of the foregoing sentence, the
Company will take reasonable steps to comply with applicable state and federal
securities laws in connection with such issuance.

3. METHODS OF EXERCISE. This option is exercisable by delivery to the Company of
written notice of exercise which specifies the number of shares to be purchased
and the election of the method of payment therefore, which will be one of the
methods of payment specified in section 5.06 of the Plan. If payment is
otherwise than payment in full in cash, the method of payment is subject to the
consent of the Committee. Upon receipt of payment for the shares to be purchased
pursuant to the option or, if applicable, the shares to be delivered pursuant to
the election of an alternative payment method, the Company will deliver or cause
to be delivered to the Optionee, to any other person exercising this option, or
to a broker or dealer if the method of payment specified in clause (f) of
subparagraph 5.06 of the Plan is elected, a certificate or certificates for the
number of shares with respect to which this option is being exercised,
registered in the name of the Optionee or other person exercising the option, or
if appropriate, in



--------------------------------------------------------------------------------

the name of such broker or dealer; provided, however, that if any law or
regulation or order of the Securities and Exchange Commission or other body
having jurisdiction over the exercise of this option will require the Company or
Optionee (or other person exercising this option) to take any action in
connection with the shares then being purchased, the delivery of the certificate
or certificates for such shares may be delayed for the period necessary to take
and complete such action.

4. ACQUISITION FOR INVESTMENT. This option is granted on the condition that the
acquisition of the Option Shares hereunder will be for the account of the
Optionee (or other person exercising this option) for investment purposes and
not with a view to resale or distribution, except that such condition will be
inoperative if the Option Shares are registered under the Securities Act of
1933, as amended, or if in the opinion of counsel for the Company such shares
may be resold without registration. At the time of any exercise of the option,
the Optionee (or other person exercising this option) will execute such further
agreements as the Company may require to implement the foregoing condition and
to acknowledge the Optionee’s (or such other person’s) familiarity with
restrictions on the resale of the Option Shares under applicable securities
laws.

5. DISPOSITION OF SHARES. The Optionee or any other person who may exercise this
option will notify the Company within seven (7) days of any sale or other
transfer of any Option Shares. If any class of equity securities of the Company
is registered pursuant to section 12 of the Securities Exchange Act of 1934, as
amended, and the Optionee or any other person who may exercise this option is
subject to section 16 of that Act by virtue of such Optionee’s or person’s
relationship to the Company, the Optionee or other person exercising this Option
agrees not to sell or otherwise dispose of any Option Shares unless at least six
(6) months have elapsed from the Effective Date.

6. WITHHOLDING. As a condition to the issuance of any of the Shares under this
Option, Optionee or any person who may exercise this Option authorizes the
Company to withhold in accordance with applicable law from any salary, wages or
other compensation for services payable by the Company to or with respect to
Optionee any and all taxes required to be withheld by the Company under federal,
state or local law as a result of such Optionee’s or such person’s receipt or
disposition of Shares purchased under this Option. If, for any reason, the
Company is unable to withhold all or any portion of the amount required to be
withheld, Optionee (or any person who may exercise this Option) agrees to pay to
the Company upon exercise of this Option an amount equal to the withholding
required to be made less the amount actually withheld by the Company.

7. GENERAL. This Agreement will be construed as a contract under the laws of the
State of Delaware without reference to Delaware’s choice of law rules. It may be
executed in several counterparts, all of which will constitute one Agreement. It
will bind and, subject to the terms of the Plan, benefit the parties and their
respective successors, assigns, and legal representatives.

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement as
of the date first above written.

 

OPTIONEE       CHECKFREE CORPORATION

Signature:

[Participant Name]

Associate Signature

      By:  

 

      Its:  

 

               